Name: Commission Regulation (EEC) No 2123/88 of 15 July 1988 derogating from Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins, as regards the term of validity of the certificates
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 186/32 Official Journal of the European Communities 16. 7. 88 COMMISSION REGULATION (EEC) No 2123/88 of 15 July 1988 derogating from Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins, as regards the term of validity of the certificates Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1 104/88 (2), Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1 105/88 (4), and in particular the fourth subparagraph of Article 6 (4) thereof, Whereas Article 13 (2) of Commission Regulation (EEC) No 3540/85 (*), as last amended by Regulation (EEC) No 3741 /87 (*), provides that the term of validity of certificates of advance fixing of the aid is to be six months from the month following that in which the application is lodged ; whereas, to take account of the uncertainty obtaining on the markets, the term of validity of the said certificates applied for in a limited period from the date of entry into force of this Regulation should be limited provisionally ; Article 1 By way of derogation from Article 13 (2) of Regulation (EEC) No 3540/86, certificates of advance fixing of the aid for which applications are lodged between the date of entry into force of this Regulation and 31 August 1988 shall be valid for three months from the first day of the month following that in which the application is lodged. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 110, 29. 4. 1988 , p. 16 . 0 OJ No L 219, 28 . 7. 1982, p. 1 . 0 OJ No L 110, 29. 4. 1988 , p. 18 . 0 OJ No L 342, 5. 12. 1985, p. 1 . ¥) OJ No L 352, 15. 12. 1987, p. 26 .